DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending. Claims 1-12 are being examined on the merits. Claims 13-17 are withdrawn.

Response to Restriction Requirement
The Response to Restriction/Election filed on January 16, 2021 has been entered.

Election/Restrictions
Applicant’s election of Group I (claims 1-12) in the reply filed on January 16, 2021 is acknowledged. 
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 16, 2021.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The Information Disclosure Statements submitted March 19, 2019 and August 7, 2019 have been considered.

Claim Objections
Claims 4-5 and 10-11 are objected to because of the following informalities: in l. 1 of each claim, the limitation “the amplification reagents further comprises a …” should be “the amplification reagents further comprise a …”.
  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 5, 7-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirao1 (EP 1 970 445 A1).

Regarding independent claim 1 and dependent claim 2, Hirao teaches … 
A method of detecting the presence or absence of a target nucleic acid sequence in a sample comprising: a) performing an amplifying step comprising contacting the sample with amplification reagents to produce an amplification product if the target nucleic acid sequence is 
and b) detecting the amplification product (para. 133: “nucleoside or nucleotide … which … is substituted with a fluorescent molecule allows nucleic acid detection”; “Figure 12 shows the amplification efficiency of PCR products from DNA1, DNA3 to DNA10 …”);
wherein the amplification reagents comprise a modified nucleoside polyphosphate having the recited structure, where R = purine or pyrimidine base or an analog, and n = 1 (para. 10: “a deoxyribonucleoside 5’-triphosphate, in which the … [γ] phosphoric acid … is substituted with a fluoro group”).

Regarding the limitation in the claim 1 preamble reciting “detecting the … absence of a target nucleic acid”, Hirao does not explicitly teach this limitation. However, Hirao does teach the use of PCR to amplify target DNAs (as noted above). The ordinary artisan understands that if a target DNA is not present in a sample, it would also not be amplified during the PCR, and, consequently would not be detectable after the reaction, or stated differently, the PCR would detect the absence of target nucleic acid. It is also an inherent property of PCR that this would be the case.

Regarding independent claim 7 and dependent claim 8, Hirao teaches … 
A method of amplifying a target nucleic acid sequence (para. 10: “a method for replicating [i.e., amplifying] a nucleic acid wherein a deoxyribonucleoside 5’-triphosphate, in which the … [γ] phosphoric acid … is substituted with a fluoro group”; para. 12: “a DNA polymerase … is used during the replication reaction”; para. 146: “nucleic acid of the present invention encompasses single-stranded or double-stranded RNA or DNA”; para. 191: “Figure 12 shows the amplification efficiency of PCR products from [target] DNA1, DNA3 to DNA10 …”);
using amplification reagents, wherein the amplification reagents comprise a modified nucleoside polyphosphate having the recited structure, where R = purine or pyrimidine base or an analog, and n = 1 (para. 10: “a deoxyribonucleoside 5’-triphosphate, in which the … [γ] phosphoric acid … is substituted with a fluoro group”).

Regarding dependent claims 5 and 11, Hirao additionally teaches wherein the amplification reagents further comprise a nucleic acid polymerase (para. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirao2 (EP 1 970 445 A1) as applied to claims 1 and 7 above, and further in view of Ermert3 (Phosphate-Modified Nucleotides for Monitoring Enzyme Activity, Top Curr Chem (Z), 375: 28, 1-25, 2017).

Regarding dependent claims 3 and 9, Ermert teaches wherein n=2 (p. 3, paras. 2-3: “[m]any terminally phosphate-modified nucleotides have a length of the phosphate chain of three phosphoanhydride units as found in the most common NTPs … For several applications ... it has been shown that longer phosphate chains are beneficial … a nucleoside tetraphosphate … [or] even longer phosphate chains”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Hirao and incorporate the longer phosphate chains of Ermert. Hirao teaches the need to increase the efficiency and selectivity of PCR reactions (para. 7). Ermert teaches that nucleotides with additional phosphate groups, include tetraphosphates, have superior enzyme turnover (p. 3, para. 3). Therefore, the ordinary artisan would have been motivated to include the n=2 phosphate chain of Ermert in the Hirao substituted deoxyribonucleoside 5’-triphosphate in order to increase the enzyme turnover, and hence 

In view of the foregoing, claims 3 and 9 are prima facie obvious over Hirao in view of Ermert.


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirao4 (EP 1 970 445 A1) as applied to claims 1 and 7 above, and further in view of Park (Facilitation of polymerase chain reaction with thermostable inorganic pyrophosphatase from hyperthermophilic archaeon Pyrococcus horikoshii, Appl Microbiol Biotechnol, 85: 807-812, 2009).

Regarding dependent claims 4 and 10, Park teaches wherein the amplification reagents further comprise a thermostable inorganic pyrophosphatase enzyme (p. 810, right col., para. 3).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Hirao and incorporate the pyrophosphatase enzyme of Park. Hirao teaches the need to increase the efficiency and selectivity of PCR reactions (para. 7). Park teaches that the presence of pyrophosphate in a reaction inhibits PCR, and that adding pyrophosphatase to the reaction mixture enhances the yield of PCR products (p. 810, right col., 

In view of the foregoing, claims 4 and 10 are prima facie obvious over Hirao in view of Park.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirao5 (EP 1 970 445 A1) as applied to claims 1, 5, 7 and 11 above, and further in view of Abramson (US Patent No. 5,455,170).

Regarding dependent claims 6 and 12, Abramson teaches wherein the nucleic acid polymerase possesses reverse transcriptase activity (abstract; col. 4, ll. 52-55: describes use of enzyme TZ05 in PCR).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Hirao and incorporate the TZ05 enzyme of Abramson. Hirao teaches the need to increase the efficiency and selectivity of PCR reactions (para. 7). Abramson teaches that TZ05 enzyme has both reverse transcriptase and polymerase activity. The ordinary artisan would have been motivated to include the Abramson TZ05 enzyme in the Hirao method 

In view of the foregoing, claims 6 and 12 are prima facie obvious over Hirao in view of Abramson.

Conclusion

Claims 1-12 are being examined, and are rejected. Claims 4-5 and 10-11 are objected to. Claims 13-17 are withdrawn. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hirao was cited in the Information Disclosure Statement submitted August 7, 2019.
        2 Hirao was cited in the Information Disclosure Statement submitted August 7, 2019.
        3 Ermert was cited in the Information Disclosure Statement submitted March 29, 2019.
        4 Hirao was cited in the Information Disclosure Statement submitted August 7, 2019.
        5 Hirao was cited in the Information Disclosure Statement submitted August 7, 2019.